Citation Nr: 0431993	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  04-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need of aid and attendance of another or due to housebound 
status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
October 1951, and died in December 1994.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to SMP 
benefits.  The appellant subsequently perfected this appeal.  
A motion to advance on the docket was filed in October 2004 
and granted the following month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has been in receipt of non-service connected 
pension benefits from December 1995.  She currently asserts 
that she is entitled to SMP benefits.  

In October 2004, the appellant submitted a statement directly 
to the Board requesting that the VA obtain private treatment 
records from Dr. Edward Johnson dated from April 2004 to the 
present.  The appellant attached a signed form consenting 
release of such information.  Review of the record shows that 
Dr. Johnson (along with Dr. Armistead) completed a June 2004 
Aid and Attendance Examination report, however no treatment 
records from Dr. Johnson are in the claims folder.  



Accordingly, this case is REMANDED to the RO via the AMC for 
the following development:

1.  The RO should obtain treatment 
records dated from April 2004 to the 
present from Dr. Edward Johnson, 188 16th 
Avenue, Suite 104, Dayton, TN 37321.  A 
signed release dated in October 2004 is 
associated with the claims folder.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the appellant's SMP claim.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



